Hon. Vernon D. Adcook                    Opinion   No. V-975.
county Attorney
Dewsoa County                            Re: The euthority  of the
Lamesa, Texas                                Comols~loners ’ court
                                             to cl080 a publio road
                                             in the oounty uuder
Dear Sir:                                    the Ilub8itteQ raota.
             Ye refer     to your letter      from whtih   we quote   in
pert:
                “ltnclosed are copies of prooeedings      bed
        in oonoeotion      with the oloslng   of a certain
        public reed in Dawson County, whioh had pre-
        viously     been opened under Article    6703, et
        seq., R.C .s.      This roed has been used and
        maintained      by Dawson County for several     years.
        Lend adjoining      the road on one side is owned
        by R. F. Berron;       land adjoining  the road on
        the other side ia owned by Urn. R.C Xllgore.
        This road when opened was hid         out uith one-
        half~ the road tsken irom the seid two traots
        ot’ land, the divieion      line faming   the oenter
        of’ the road.
                “The petition   to olose the road use #Egn-
        ed b H.P.Barron end other8 but not by Nrr .
        R.0 .Hilgore.      Mrs. Kllgore   Is opposed to the
        closing    of the road. end oontenda that she had
        no notice     and did not realize     there uaa a pe-
        titan pending until       eiter the Commissioners’
        Court order bed beoa passed olosiug         the road.
        She contends mlso thet the road ha8 been gred-
        ed and s@iotaLned by the oounty during the
        16&i three yerm and that it hw been ueed by
        her .snd others oontinuou8ly        during said period.
               “From questlouing members of the Commie-
        slonera * Court and the County Judge, It rp-
        peara that the order was Wade rite* the Court
        heard l&r. B8~on explain   to them the reasoM
        why he wanted the road olosed.
               ‘Your    opinion   is   requerted   18 to whether
Hon. Vernon D. Adooak, peg0 2           (V-975)


      or sot thir 18 a valid order, and           ubthbr It
      legally clorer thla road."
          The sukaltted    oopy of the Petltlan for Clorl6g
Public Road addre88ed to the Comml88looer8~ Court. of
Dawron County, tiled    on September 7, 1949, snd rIgn8d b9
li.F.Bmron and ten other8 read8, In 8ub8t8n8er 88 tollow~:
             "We, the undersigned     oltlnen8,     tne-
      holdera,  realdlng     In the preolnots      through
      whloh the following      de8orlbed    road   doe8 run,
        ray that 8 public     road of th8 first       ola88,
      1 0 ieet In width, be olo8ed In said          oounby,
      b8vIng its point8 of beglnalng         8nd   ending
      a8 rdi~8:
                      (describer    bound8rles     o? entlr8

              The rubaltted con ol the Publio Ro8d Rotloe,
Clorlng     ROti,
               284dlag In 8ub8t8M0,    the 88H 88 the
rbovoquoted petition,    is doted September 7, 199.     It
la signed by It.F.Bar&oa sad the 8bm ten other8.
              The 8Ub8lltted   aworD.   attldrvit read8:
             "I, H.F.B8rron,  one of the rIgnor   of
      the wlthiu petition,    upon m9 08thr 8tate thet
      ootioea   o? the Intended 8pplIO8tIOn for the
      C1081lQ of raid nev road veXW po8ti8d for at
      le88t twenty days before the tlr8t     day of the
      term of the Cow&ssloners~ Court at whleh thir
      petit&on   Ir pmmented, exolurite of the day
      of PWtiry, 88 iOllbU8, to-Wit:
               *Orn 8t the Court House door in Lne88,
      DIV~OB Coutkg, Tex88. One at the routh end of
      PrOpOSed ro8d to olo8e;   end one at the North
      end of the proporbd road to oloee,      two other
      pub110 plum8 in tk rUHinit.yof the route
      of the propo8ed nev reed.
                                    H.F .Berron
      Subscribed  and sworn to before    me, thl8 16th
      day of November, 1949.
                                    E~l:~F~,""~:;y
          (SEAL)                    Dewson'County,     Texas"
               The oopy Of the COmmiSSIO~rS'         COLWt'8 8CtIOn
IOU. Vernon D. Adoook, Pago 3           (V-975)


b 8ltid    pd?itiaO     which fOu 8Ubit       lW8d8:
      0.     "lu R B           !l%at the Ionoreblo
     C0~l8810~0r8   Court ot,Dmon       CoOntT, 2eX88,
     wt In nguler   80081oa thir the 10 day of
     Ootokr, A.D. 199,     with the following     mu-
     bUm pX'48Wlt, to-Wit:

           11.1. NRFJDCS, County Jiid@, Pn8idiw.
           %a.-,       t%Wi88iOllbZ',PMOfMt NO.1.
           Y.T.BNRUROVX,          CowlL8lowr, Proolnct lo.2.
           ALTON ADDISON, C~rrionbt,         ?n01not 10.3.
           m&    o’m,     C&&OiOti~;         PlVOilh%z6.l).
           H(IRIPDEIJNPm,   Oount9 Olimrk rod Dt-Ottlolo
              Clerk of the Catralonen'     Court.
              Tbo     following   bu8lIMrr    b&q      tranrroted:
              . . . .

           *Petltlon    #208, for thb 01081    of b Mb-
      110 ro8d ktrsen     geotion 6, Blook 3
      8ad 8ootlou 1, Blook 35, I r,II.,I. ;.TB:rk
      bd ~~‘8;       188 ~8Ollt.d   to the Co ur t
                                                 lnd
      thb Coo& voted unmlmourly       to cl080 arid
      robd, rti   the road 18 bon now ordered oloa-
      e'd."
          ArtiOlb 6704, 1O~OB’O ciril   8tOth.8,  mail’.8
'$hd tb 0osi881our8' CotWt 8hd11 Olr881i"f811 pub118
Pbti8 18 tlui? OOollti.8lti mtid.8    ti part 08 fOl1Orn:
            "Fine Cl@88 ro8d8 8hdll k olorr 0r all
      ob8truot10n8,  rnd not be 1088 than forty (40)
      foot nor 80x-e then OM hundred (100) foet.ride.'
            Artiol8  2351, V.C.S.,           prorid     thrt   eeoh oom-
8i88iOUbr8'   OOtlX't8h811:,
             "3. L8y out 8nd .8tablirh, ahalyr lti
      disoontlnu8   pub110 road8 8nd hFghu8y8 . . .'
      -ha818      8ddad)
              Art.1018 6703, V.C.S., lnaotrr 88 the qnbrtlon
 at herd 18 oouoernbd,    plWid@r :
            "The OIWIIi88iOM~ OOlU’tOh011 Older
         . . 8nd dlsoontlnu8    . cry road vhen-
      her   it shell b8 doe&  &dient    . . . 8nd
.




    mm.      verno8        0.   Adoook, pege 4       (V-975)


             no Ontin   Tint  or Ss00nd 0168s road shall
             be di8OOntinUed OXOOpt upon v8oation   or non-
             use for a period  of three years  . . ."
               We oonstrue     this Stetute to mean that the court
    may di8Continub    a Food by (1) a vaoatlon    older, OT (2)
    where there has been a non-uoe of a three-year        period.
    The thme-yesr    llmltatlon     applies only to non-we    8nd
    not to 8 vaoatlon    order.
                       Article     6705,   V.C.S.,   provide6   In part:
                     'The ctxnmlsslonem     court shall      in no ln-
             stance great an order on 8n applloatlon              for
             eny new road, or t0 di8ContinUe            on Original
             one . . . unless the applicants            have given at
             leaat twenty days notice        by written      advertlse-
             ment of their intended        8ppllcatlon,      posted up
             at the court house door of the county and at
             two other public place8 in the vlclnltg              of
             the route of such road.          All 8Uch applications
             ah811 be by petition        to the OOlSU1S81Oll%rS
             oourt,     signed by at least     eight freeholdem
             In the precinct       in whloh such road Is desired
             to ha made or discontinued,          speclfgfng     In such
             ro;;tlon      t\e beginning   and termlnatlon       of such
                      . . .
                Article    6703 empowera   the Compll88lonera~ Court
    to order   the diaoontlnuence      of any public road.      Article
    6705 provldes     that 8Wh oourt 8hall in no in8tsnce         grant
    en order on 8n           iCStloR to di8OontfnUe   6 road UtieSS
    the notice    pro0         or that statute   1s met.   so while
    ths oommlssioner8~       Court 18 given power to act upon It8
    ovn motion (which point 18 not ROW before U8), it ha8
    the power to rot upon the 8ppllcatlon         of fraeholders     to
    di8OontiUe     a pub110 rosd, Subject,     of oour8e,     t0 the
    provisions    of article     6705. Cornpam: Aoblwon     v. Uhaley
    ;~‘;,;:~,T;~~6~3.2,7                        &;'~;O%t:~!i~

               Consideration   hasbeen   given to that restrlc-
    tion In Article   6703 which provides    "no entire    first . . .
    olaas road ahall b8 dlsoontlnued     except upon vacation     or
    non-uee for a period of three year8."       Prior to the re-
    vlaion  of the law8 In 1925, that restrlotlon       v8s found In
    Artiole  4713, R.C.S.,   1895, end in Article     6902, R.C.S.,
    1911, but read as follows:
.




    lion.   Vernon D. Adc'ock, Page 5        (V-975)


                    'Too entire road of the first . . .
            cleaa ah811 hereafter     be dlaoontlnued    ex-
            cept upon vacetlon     by ordera of the Cwmls-
            sloners    court or non-we    t          lad of
            three geer8. lr (JJnderscorl&     L$.
                  Bxceptlng    the undencored      vorda, that entire
     statute    wse looorporated     in Art1018 6703, R.C.R., 1925,
             with Arti         6860-1-2-76 B.C.8
    $ T lrst      sentence    of Article   6f03 88 &%*ln%
    authorlzed.the       Commlasloners~    Court to o          the dlroon-
    tlnuenaa     of roada, we think that for the       4?= rea8on alone
    the word8 "by ordera of the commls8loners              Court" tollow-
    lng the word "vacation"         In Artlole    6703 were deleted       in
    the revision.         In 8hort, we an of the opinion that the
    three-year      provision    In thet r88trlctlve     olause doe8 not
    restrict     the power of the Commlssloner8'         Court to pass
    a vacation      order whenever it shell ba deemed expedient.
    Ye view the order granted in the proceedings               sub8Iltted
    as being in substanoe         and leg81 effect     suah a vaoatlon.
                  Under the teats       sut$uitted    it ap or8 that the
     road In question      we8 4n entire       public    roa r , cl688ltied
     88 tlrst-cle88;      that the petltlon        to 01080 the entlra
     road wea signed by at least           eight fr8eholders        In the pre-
     cinct In whloh 8uCh rood ~88 desired               to be discontinued;
     and that epplloents       hed given et lerrt         the twenty daya
     notice    end posted 800,       all ma required        by Article     6705.
     There having been oompllance           with the provl8lona          of Artl-
     018 6705, It 18 our opinion th8t the Corl88lorWa'                      Court
     ecting    under that    atetute    end its authority        granted in
     Article    6703, had the power to grent the order In question
     in the manner and at the time it did.                 A.G.Cplnlon     V-443.
     The low doe8 not require         thrt per8onal notice          shall have
     been mamod on anyone, it provider               only for posting       of
     three public     notices    for at least twenty days.
                 However, further   with respec~t to the power of
     a Conznlaslonera~   Court under Article   f $03 to diacontlnue
     or oloae any public    road, we quote fropl Co1uzis8loners~
     Court V. KSise     223 S.W.2d 840 (Tox.C~V.APP.~~~     , error
     m. 1 *t Pw             :
                     "The pow& conferred      u on th8t (Commls-
             aloners')    court by Article      703 of our Revised
                                               ti
             Statute8    to disoontinu8     a~ public road OOnWt
             be oowtrued      88 8uthorlzlng    the 0108ing or ob-
             struction     of a roadway In the we of whloh re-
             8identO the-on      have 8 n8ted      Pl'OPerty right;
          own the Legl~lrturoor tbir bfrto hrr no
          OUOhpO'VOl,.
                 %b   mr   to   diroontinw     a publio   mad
          oontorrbd fG th. Oibd Ot&Ut@ 18 ~OtriOted
          to rbendgluent    th0 OVWtJ Of it8 D~iKhtO-
                         % 110 hlgbvey, Ord d008 not ln-
          'MOO0 aa 8UOh pu
          olude thb right to den7 it8 u80 to the owner8
                               Wer~an.‘ (Word in par’

                                         vi Da*@, 147 s.y.
      Thi8 holding18 followedin $eoFerleaa
     .2d 528 (Tox.Clr.A~.l~l).
               Themtom,   in tb light of ~rtlole 6703 aa ooa-
     rtrubd In the alab Cm80 the offoot of the order ot the
     COWi88iUl~PO '%iiih&waon       County in queatlon wee an
     rb;endonmentbr the oounty of the m8lntenenoe of auoh en-
     tire flr8t-olaar pub110 road, to rollate the pnbllo from
     oharge bf ralntalnlng the roti dl8OmtlIUWd la loooxdaaoe
     rlth the DrOri8iOllOof h't10108 6705 lnd 6703.
     20x88 Co. v. Te%erkano I8oh.bhoD8, 18.W.2d 928 3 &%%f
     ?                                  roadIn the 8enne that
     f&&B8'Lt.                        m89 h8vb TOOtbd ~Z'ight8
                   tie to perOOn8 tltl0
            .                                            3
                 Tour aeoond qwatlon ~lnrolre8mtter8 oowern-
      iag prlrrte righta, the dstealnrtlonof whlohdoe8 not
      110 vlthln%a proiino~ 0r thlr 0??100.

                     ..   ==kg
          *_ :. ?hidh 8Ub8ittbd&t.,          th. Ol'dWOf 8
          Qbmmlr8lonen' Court'todirOo&iluw       an en-
          -tlrbffl%t-ol@OO pub110 lWd, gl88Od WdOr
          ruthorlty of Artlole 6703, V.C.L,     and lu
          ~tM&f"'    with Art1010 6705, Y.O.S.,    woo
                  Thb bt?Oot of ruoh O&Or ma8 On 8b8n-
          i;ykay     iald oouut ~of thb 88lntenbnoe of
                   . It did not deuy it8 u8e to mr-
          bonatie W89 hare had TBated Flight8therein.
          cmlaslonerr' Court T. Xairer 23 b.W.2d
          82pj JieoFarlrneT. DOTtO. 147 b.Y.2d 528.
            -.                        ,.
                                             Your8 Tbry tmlf,   1


I
I
i.